Per Curiam.

The plaintiff-appellant moved for a reconsideration of the judgment rendered in this case, on various grounds. We decided to hear the parties on the contention, set forth in the motion, that “the sum of $1,944.45, paid by the defendant to her attorney-in-fact as salary, office expenses, etc., in addition to the sum of $3,875.82 paid to the collector, does not constitute a necessary expense for the preservation of the property or for the obtention of its fruits.” At the hearing only the plaintiff-appellant appeared.
In view of ;§ 384 of the Civil Code, whieh provides that the possessor in bad faith “shall only have the right to be reimbursed for the necessary expenses incurred in the preservation of the thing,” and in view of the fact that the salary of the attorney-in-fact and the office expenses, in addition to the compensation paid to the collector, are not neces*681sary expenses for the preservation of the property, possessed in had faith by the defendant, the reconsideration songht should be and is hereby granted as to this particular, and the judgment appealed from should be considered as modified accordingly.
The motion for'reconsideration is denied as to the remaining particulars.
Mr. Justice Snyder did not participate herein.